Citation Nr: 0417126	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-21 503	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision issued in August 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The veteran and his spouse testified at a hearing before a 
Hearing Officer at the RO, in May 1999, and at a 
videoconference hearing before one of the undersigned 
Veterans Law Judges (VLJs), in February 2001.  In October 
2001, the Board remanded the case to the RO for additional 
development.  

Pursuant to notification received by the RO in July 2003 that 
the veteran was residing in Houston, Texas, his claims folder 
was transferred to the Houston RO in July 2003.  The veteran, 
accompanied by his wife, testified before another one of the 
undersigned VLJs, sitting in Houston, Texas (Travel Board 
hearing) held at the Houston RO in October 2003.  Copies of 
the hearing transcripts are associated with the record.

The case is now before the Board for further appellate 
consideration.

The issue of entitlement to a nonservice-connected (NSC) 
pension is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the service-connection issue addressed in this 
decision.

2.  There is no competent medical evidence showing that the 
veteran's cervical spine disorder or that arthritis is 
related to service.



CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active military service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to the RO's compliance with the October 2001 
Board remand instructions, the Board notes that the RO was 
instructed to comply with the notice and duty to assist 
provisions of the VCAA.  In an April 2003 letter and an 
accompanying supplemental statement of the case (SSOC), the 
RO informed the appellant of the revised duty to notify and 
assist under the VCAA; what information he needed to provide 
to establish entitlement to service connection for a cervical 
spine disorder and to an NSC pension, and what information VA 
had and would provide, and indicated that, if there was other 
evidence the veteran wanted VA to consider, that VA would 
make reasonable efforts to try to obtain it, if the veteran 
provided a description of such evidence and signed 
authorizations for its release.  In particular, the Board 
requested the RO to ask the veteran to identify health care 
providers, who had treated him for his cervical spine 
disorder and to obtain copies of all private and VA medical 
records of such treatment, including a copy of a physical 
examination report conducted at the Alexandria VA Medical 
Center (VAMC) in 1968 for the purpose of employment by the 
border patrol.  The RO was to contact the National Personal 
Records Center (NPRC) and request the veteran's treatment 
records from Clark Air Force Base (AFB) to include records 
dated in early 1967.  The RO was to document its efforts to 
obtain such treatment records.  Additionally, the Board asked 
the RO to refer the veteran's claims file to an examiner to 
determine the nature and give an opinion on the likely 
etiology of the claimed cervical spine disorder and its 
effect on the veteran's ability to work.  

In February 2002, the RO received a response to its November 
2001 letter requesting the veteran to provide information on 
his health care providers.  The veteran indicated that he had 
moved twice due to nonpayment of rent, that he received 
steroid shots every three weeks from the Clinica Federal in 
Cuidad Acuna, Mexico, but he did not send a signed 
authorization for release of such records or any other 
records.  In July 2002, the veteran submitted an affidavit 
from E. G., indicating that the veteran had been treated for 
neck problems between C4 and C9 from October 16 through 21, 
1968, for injuries sustained in an assault approximately one 
year before treatment and that this information was extracted 
from the archives of Dr. F. G., who is deceased.  At his 
January 2003 VA examination, the veteran submitted a December 
2002 statement from A. G. B. of the Hospital Ejeza, with an 
accompanying prescription slip, noting that the veteran had 
had thirty-one visits to the hospital from August 14, 2002 to 
December 2, 2002 for treatment of damage to C4-C9, for which 
he was prescribed Sosternon every two weeks.  In response to 
requests for VA treatment records, in June 2002, the RO 
received the veteran's complete record from the Shreveport 
VAMC.  In a July 2002 response, the Alexandria VAMC noted 
that they had located no records under the veteran's name or 
Social Security number.  In a January 2003 response to 
another RO request for the VAMC to examine retired records 
particularly a 1968 VA employment examination for the border 
patrol, the Alexandria VAMC indicated no treatment at the 
VAMC.  In January 2003, the veteran's claims file and the 
Board's remand was reviewed by a VA physician, who examined 
the veteran and provided medical opinions.  In March 2003, 
the RO received information that a NPRC search of clinical 
records for Clark AFB was negative.  In March and April 2003, 
the RO readjudicated the service-connection and NSC pension 
claims and issued SSOCs.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
October 2001 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his service-connection claim.  
In December 1997 and November 2003, VA asked the appellant to 
identify health care providers, to sign release of 
information forms and/or submit any additional medical 
evidence or lay evidence to support his claim.  Although the 
veteran signed a release of information form in December 
1997, he did not fill in the names and addresses of the 
health care providers, noting that he recalled the general 
locations in Mexico but not their names and addresses.  The 
Board notes that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In variously 
dated letters, statements of the case (SOCs) issued in 
January 1998 and October 1999, and in SSOCs issued in March 
and April 2003, the RO informed the veteran of what was 
needed to establish entitlement to service connection and he 
was given additional chances to supply any pertinent 
information.  Various private medical records and physician 
statements, available VA and service medical records, and VA 
examination reports for the veteran have been associated with 
the claims file.  Lay statements and testimony from the 
veteran and his spouse and other statements from a former 
girlfriend and the veteran's former representative also have 
been associated with the file.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to his service-connection 
claim.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.655 (2003).  Under these circumstances, the Board finds 
that the service medical records, VA treatment records, 
private physicians' statements and records, a rating action, 
a Board remand, hearing transcripts, and lay statements and 
testimony, are adequate for determining whether the criteria 
for service connection have been met.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2003) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to 
service connection for a cervical spine disorder, a 
substantially complete application was received in December 
1996.  Thereafter, in a June 1997 rating decision issued in 
August 1997, the RO denied the appellant's claim, prior to 
the enactment of the VCAA.  Only after this rating action was 
promulgated, and the Board remanded the case in October 2001, 
did the RO, in a letter to the veteran dated in April 2003 
and in two SSOCs, provide notice to the appellant regarding 
what information and evidence must be submitted by the 
claimant, what information and evidence would be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to his claim.  In various 
letters, two SOCs, two SSOCs, and at three hearings, VA also 
informed the appellant of what information and evidence is 
needed to substantiate his service-connection claim and what 
information he needed to submit.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying his 
service-connection claim, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
420.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 421. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication notice 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
420.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
an April 2003 letter to the veteran and an accompanying SSOC, 
the RO informed him of what information he needed to 
establish entitlement to service connection, that he should 
send in information describing additional evidence or the 
evidence itself.  In a June 2003 response, he provided 
duplicate copies of evidence already in the record.  While 
the notice the AOJ provided to the appellant in April 2003 
was not given prior to the initial AOJ adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the appellant's case to the 
Board following the Board's October 2001 remand, and the 
content of that notice and various duty to assist letters, 
along with the SOCs and SSOCs, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
At the time the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal on the veteran's service-connection claim 
would not be prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  By 
various informational letters, two SOCs, two SSOCs and their 
accompanying notice letters, and statements made by a Hearing 
Officer and two VLJs, VA satisfied the fourth element of the 
notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Analysis

The veteran seeks service connection for a cervical spine 
disorder.  The veteran has testified on three different 
occasions that that he sustained a neck injury during service 
in early 1967, when he was attacked by a number of people; 
that he was hospitalized at Clark AFB following that incident 
and prepared for surgery, but that surgery was not conducted; 
that he has had chronic neck pain since that claimed in-
service injury; and that he has received private treatment 
for his neck disorder.

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The service medical records do not show treatment for a neck 
injury in service.  In May 1967, the veteran was treated at 
Clark AFB for flu and for a dog bite while training a German 
Shepard.  A dental examination entry dated May 25, 1967 
reflects a referral for possible surgery for traumatic left 
side.  In June 1967, he was treated for complaints of 
headache and pain behind both eyes.  An ophthalmological 
examination was normal.  The next month, the veteran 
underwent a separation examination.  That examination report 
showed normal clinical findings for the spine and 
musculoskeletal system and contained the veteran's own 
statement that he had no known ailments.  

On a May 1994 application for an NSC pension, the veteran 
noted that he had a severe neck injury between C6-C9 from a 
car wreck and that he was an alcoholic and dependent on pills 
for pain.  In a Report of Accidental Injury received in 
August 1994, the veteran indicated that an 18-wheeler hit the 
side of his truck in November 1992.  

Private outpatient records from G. M. M, M.D. and J. E. S., 
M.D. show that the veteran was seen for complaints of neck 
pain following injuries sustained in motor vehicle accidents 
(MVAs) in 1992, 1994 and 1996.  An April 1992 entry shows 
treatment following an April 1994 motor vehicle accident 
(MVA) and reflects that the veteran had a pre-existing 
problem with his neck, apparently having developed 
degenerative disease of the cervical spine at C6 and C7 ten 
years earlier.  An October 1992 report also shows that the 
veteran was involved in a MVA in April 1992, when the truck 
he was riding in was run into by an 18-wheeler.  The record 
reflects that the veteran had had a similar neck problem ten 
years earlier, which was more severe than the current problem 
and took one year to recover from.  X-rays revealed 
degenerative disease at C6-C7 with osteophyte formation both 
anteriorly and posteriorly.  The impression was cervical disc 
protrusion superimposed on old degenerative C6-C7 cervical 
disc with radiculopathy.  An October 1994 record shows that 
the veteran was treated following a September 1994 MVA for 
musculoligamentous strain.  A May 1996 entry reflects that, 
in March 1996, the veteran was involved in an MVA; the 
assessment was degenerative joint disease aggravated by acute 
muscle injury.

At a June 1997 VA examination, the veteran reported that he 
got into a quarrel with a taxi driver and that the driver and 
some men jumped him and beat him severely; that he had a head 
injury; that he was unconscious for two days and hospitalized 
for another ten days; that, as a result, he had a fracture of 
the right mandible and a neck injury.  He indicated that the 
only time he had been to a VA hospital after leaving service 
was in 1968, when he had a physical examination at the 
Alexandria VA Medical Center for employment as a border 
patrol agent and that he was not accepted for that work.  The 
veteran stated that he did fairly well until 1981, when his 
neck began to bother him and he was hospitalized for several 
days and a magnetic resonance imaging (MRI) study was done.  
The veteran also reported that he had had five MVAs and 
indicated that he was hospitalized in 1994 and 1995 following 
each of two incidents.  The examiner noted that there was a 
history of an acute injury to the neck in 1967 and indicated 
that he did not know whether the neck injury was of any 
significance at that time.  The history of repeated neck 
trauma in multiple MVAs also was noted.  The examiner 
concluded that there were no neck abnormalities except those 
due to bone injury or disease and those were repeated trauma 
with minor degenerative spondylosis of the spine shown on X-
rays.  The examiner added that the veteran's impairment due 
to pain was moderate.

In a May 1999 statement, O. P. M., a former girlfriend, 
indicated that she was personally aware that the veteran was 
severely injured and hospitalized as a result of an assault 
in the spring of 1967, when several men tried to rob him.  
She noted that the veteran experienced chronic neck pain for 
the remainder of his tour of duty and wore a neck support and 
his movement was limited for a length of time.  

At a May 1999 RO hearing, the veteran testified that he 
initially injured his neck in early 1967 when he was 
stationed at Clark AFB; that he was unconscious and that a 
policeman came over and he was taken by ambulance to the 
Clark AFB hospital, where he was treated for a day and a half 
and prepared for surgery on his neck; that they decided not 
to operate and gave him some medicine; and that he was not 
placed on profile but was given some time off.  The veteran 
referred to a supporting statement from O. P. M., his 
girlfriend at the time of the initial injury, who he stated 
was aware of what happened to him.  He testified that his 
neck injury was later exacerbated by an MVA and a 
construction accident.  The veteran testified that he 
currently did real estate appraisals, but had only done three 
in the last month.  He felt that the quality of his work 
suffered because he could not work on the computer because 
his neck disorder was so painful and his wife had to drive 
him because driving a car was a painful process.  He 
testified that he had a BA in sociology from Louisiana State 
University (LSU); that he lost his last regular job in 
construction work because he could not work with his neck 
injury; and that he had only casual employment as a real 
estate appraiser and made about $18,000 in the last year 
before expenses.  The veteran worked for a short time as a 
parole officer, then left to work for the General Motors 
plant.  The veteran's spouse testified about the veteran's 
current symptomatology and its effect on their marriage and 
daily lives.
 
At a February 2001 videoconference hearing, the veteran 
reiterated his earlier testimony and statements about an 
initial neck injury and hospitalization in 1967 and testified 
that he had been seen for the last 6 or 7 months by a private 
doctor in Shreveport, incurring more than $10,000 in unpaid 
medical bills.  He stated that he was a state-licensed real 
estate appraiser but had no clients.  The veteran indicated 
that his ability to interact with people or the fact that he 
was impeded in his interaction with people, because of his 
physical situation and that people might think he was 
unreliable because of flare-ups of his condition affected his 
employability.  He stated that he had been in a recent MVA 
accident, when his wife was backing up in a bank parking lot, 
in addition to previous MVAs.  The veteran's spouse testified 
about the veteran's current symptomatology and its effect on 
their marriage and daily lives.

In a March 2001 statement, K. G., M.D. noted that the veteran 
had moderate to large disc herniations at C4-C5 and C5-C6 
with right paracentral disc herniation at C5-C6 probably 
correlating best with the veteran's symptoms.  Additional 
osteophytic changes at C6-C7 were noted and the combined 
findings reflect spinal stenosis from C4-C5 to C6-C7.  The 
other disc spaces were relatively normal.  The cervical 
spinal cord was within normal limits.

In August 2001, the veteran submitted a May 2001 private 
medical statement written in Spanish.  The translated 
statement from J. M A., an orthopedic specialist, reflects 
that following examination and review of X-rays and three 
previous diagnoses, he concluded that the damage to C-6 and 
C-7 was more than thirty years old (based on the deposit 
tracings) and seemed to be due to very traumatic wounds, such 
as assault blows.

In a January 2002 statement the veteran indicated that he 
could not find files or records because he had moved twice 
since November 2001 and that he was receiving steroid shots 
every three weeks.

In July 2002, the veteran submitted an affidavit from E. G., 
indicating that the veteran had been treated for neck 
problems between C4-C9 from October 16 through 21, 1968, from 
injuries sustained in an assault approximately one year 
before treatment and that this information was extracted from 
the archives of Dr. F. G., who is deceased.  

At a January 2003 VA examination, the veteran submitted a 
December 2002 statement from A. G. B. of the Hospital Ejeza, 
with an accompanying prescription slip, noting that the 
veteran had had thirty-one visits to that hospital from 
August 14, 2002 to December 2, 2002 for treatment of damage 
to C4-C9, for which he was prescribed Sosternon every two 
weeks.  The veteran gave a history of multiple injuries, the 
first in early 1967 when he got into a quarrel with a "jeep 
thing" driver, and the driver and some other men jumped him 
and beat him until he was unconscious.  A guard came over to 
the front gate of the base and frightened the people away.  
The veteran reported that he was hospitalized for two or 
three days and that his right mandible was kicked out of 
place and he had a right-sided neck injury.  The veteran 
stated that the doctors had considered removing some teeth 
but decided against it, and he healed all right.  He stated 
that he was given a neck brace and placed on profile in his 
barracks and that he was not allowed to return to work as a 
security guard on the base until about one month later and 
subsequently was sent back to the States in August 1967.  The 
examination report notes the veteran's service medical 
records show that he had his separation physical examination 
in July 1967 and that that report does not document any 
hospitalizations for the incident of the mandible being 
fractured nor the veteran's neck injury.  Service medical 
records show treatment for a dog bite and the flu in May 1967 
and for complaints of headache and pain behind both eyes in 
June 1967.  The examiner noted that in 1965, the veteran 
complained of nervousness while on duty and a psychiatrist 
determined that he had adolescent adjustment reaction.  There 
were several other entries reflecting that the veteran had 
difficulty coping with anxiety working as a policeman.  No X-
rays show that veteran had a fracture of the mandible ever.  
On his separation physical, the veteran denied all other 
significant medical or surgical history except for having had 
mumps as a child with no complications or sequelae, gonorrhea 
in 1966 and 1967 treated with drugs with good results, no 
complications, and no sequelae, and having been prescribed 
glasses, which he had never worn.  

The veteran also reported that he had always had problems 
with his neck and had been going to doctors since the 1960s.  
This was the first time that this information was presented 
indicating that he had seen physicians in the 1960s.  The 
earliest indication of treatment in the record was in 1981 
prior to presentation of the statement from E. G.  A review 
of the records showed that the veteran has had several MVAs 
involving the cervical spine.  The first was in April 1992, 
when he was hit by an 18-wheeler while driving a small truck.  
The veteran required treatment and was referred for surgery 
at that time but declined.  In a September 1994 MVA, the 
veteran indicated that someone pulled out in front of him and 
hit him, and he was thrown into the air 30 feet off his 
motorcycle.  He had significant injuries from this accident 
as he was hospitalized for pneumothorax and had extensive 
abrasions on his arms and legs.  His complaints of neck pain 
were felt to be musculoligamentous and due to his 
degenerative disc disease.  In a March 1996 MVA, the veteran 
was on the passenger side and he was treated conservatively 
with a nonsteroidal anti-inflammatory drug, but began to 
complain of right arm, right hand and right shoulder pain 
radiating from his neck.  At that time, the veteran was found 
to have degenerative joint disease of the spine, felt to be 
aggravated by musculoligamentous strain.  By October 1996, 
the veteran complained of severe neck pain, right arm 
numbness and weakness.  He reported continuing chronic neck 
pain described as sharp and radiating, particularly to the 
right shoulder and down his right arm, and intermittent 
episodes of numbness and tingling with decreased use in his 
right arm as times.  The veteran related that he drives to 
Mexico or rides the bus to the border to receive steroid 
shots every two weeks.  He also uses a combination of aspirin 
and caffeine tablets (five per day) daily and a topical 
analgesic called "Feldene" cream, twice daily.  

On physical examination, the veteran was diagnosed with a 
mild deviated septum on the right and degenerative disc 
disease of the cervical spine, etiology is trauma.  The 
examiner opined that it is not at least as likely as not that 
the veteran has a current cervical spine disability, which 
was incurred in or aggravated by service.  Service records 
still do not support that the veteran had or experienced the 
claimed personal assault incident.  If the veteran had been 
hospitalized for unconsciousness, a significant mandible 
fracture, and a neck injury, this would have been documented 
on at least the separation physical and the veteran would 
have placed such information on the separation physical, even 
if medical personnel denied it.  The veteran remembers having 
venereal diseases, mumps and wearing glasses, but he could 
not remember completing a separation physical form.  The 
examiner added that it appears that the service medical 
records from the Philippines are complete.  Even though the 
July 2002 affidavit from E. G. reflects that the veteran was 
treated for neck problems with damage between C6 and C9, 
resulting from an assault occurring about one year prior to 
treatment, the assault was not elaborated on, and so, does 
not indicate exactly what type of assault for which the 
physician was treating the veteran.  Therefore, the examiner 
stated that it cannot be assumed that this is related to the 
assault that the veteran mentioned to the Board nor can it be 
confirmed as happening while he was on active duty.  
Additional history regarding the etiology of the veteran's 
cervical degenerative disc disease is that he has suffered 
significant traumas over the years, particularly from MVAs.  
The examiner concluded that it is likely that these latter 
incidents have exacerbated and aggravated and likely even 
caused the veteran's degenerative disc disease of the 
cervical spine.  There is no indication that the veteran 
suffered any cervical spine injury during active duty.

Some of the private medical evidence of record and a June 
1997 VA examination report appear to indicate a history of an 
in-service injury to due to a claimed physical assault in 
1967, based on the veteran's self-reported history.  The 
Board observes that none of the private physicians, who 
treated the veteran, reviewed his claims file.  A careful 
review of the service medical records show the veteran was 
not in combat nor is there any indication in the service 
medical records that he was treated for injuries which he 
sustained as a result of a claimed assault during service.  
Instead he had several post-service MVAs, which appear to be 
the origin of his thoracic and cervical spine disorders.  
None of the statements or reports indicates the basis of the 
claimed history of continuing symptomatology except the 
veteran's own statements.  Mere recitation of the veteran's 
self-reported lay history does not constitute competent 
medical evidence of diagnosis or causality.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  Moreover, the record 
indicates that the veteran's history changed over time, from 
a severe neck injury due to a MVA with an 18-wheeler to an 
in-service injury to the neck sustained as a result of a 
personal assault in early 1967.  At different times, the 
veteran reported that after the claimed incident he was 
hospitalized for 1 1/2 days, 2 to 3 days and up to 10 days and 
that he was not placed on profile and later that he was 
placed on profile.  Moreover, X-rays revealed no evidence of 
an old right mandible fracture.  The Board finds that none of 
the private medical statements or records, nor the June 1997 
VA examiner's report of an in-service neck is a definite 
opinion as to the question of whether the veteran's cervical 
spine disorder was incurred in or aggravated by service.  
Instead, one of the these statements linked the veteran's 
cervical spine disorder to a nonspecific personal assault 
apparently sustained in the Fall of 1967, after his service 
discharge in August 1967.  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the various medical 
statements and reports, suggesting a history of in-service 
trauma or injury due to a claimed assault and suggesting a 
link between it and his currently diagnosed degenerative disc 
disease of the cervical spine, to be unpersuasive since the 
basis appears to be the veteran's self-reported history.  The 
preponderance of medical evidence points to the veteran's 
cervical spine disorder being the result of trauma received 
in several MVAs, not an unsubstantiated in-service personal 
assault.  Any statements linking the veteran's current 
cervical spine disorder to service are speculative in nature.  
Thus, a nexus between any post-service diagnosed cervical 
spine disorder and service is not established.  See 38 C.F.R. 
§ 3.303.  The Board also notes that the veteran was not 
diagnosed with arthritis of the cervical spine within one 
year after service discharge.  Thus, service connection for 
arthritis on a presumptive basis must be denied.  See 38 
C.F.R. §§ 3.307, 3.309

In contrast, the Board finds the January 2003 VA examiners' 
opinion is more persuasive.  After a thorough review of the 
claims file and treatment records, the January 2003 VA 
examiner opined that it is not at least as likely as not that 
the veteran had a current cervical spine disability which was 
incurred in or aggravated by service.  Records did not 
support that the incident that the veteran claimed incurred 
in service.  If the veteran had been hospitalized in a state 
of unconsciousness with a significant mandible fracture and a 
neck injury as claimed, this would have been documented on 
his separation physical.  Also, even if medical personnel 
denied it, the veteran would have placed the information on 
the medical history portion of his separation examination 
report.  But there was no such indication and the veteran 
denied ever having any illnesses or injury other than those 
already noted: venereal diseases, mumps, and wearing glasses.  
The examiner also stated that it appeared that the service 
medical records from the Philippines are complete.  Instead, 
the January 2003 examiner indicated that the July 2002 
statement from the nurse of one of the veteran's deceased 
treating physicians that reflected treatment in October 1968 
for injuries resulting from an assault approximately one year 
prior to treatment did not elaborate on nor indicate exactly 
what type of assault the veteran was being treated for and 
thus, the examiner could not assume that this was related to 
the claimed in-service assault nor could it be confirmed that 
the assault happened while the veteran was still on active 
military duty.  

The Board observes that June 1997 X-rays showed a normal 
right mandible, without any indication of a bony abnormality 
or fracture.  The January 2003 examiner also noted that there 
was additional medical history that the veteran suffered 
significant traumas over the years, specifically, several 
MVAs that could contribute significantly to the veteran's 
trauma to his neck and likely his degenerative disc disease.  
He pointed to MVAs in April 1992, September 1994 and March 
1996.  The latter MVA, where the veteran was hit broadside as 
a passenger and had musculoligamentous strain, the veteran 
did not recall.  The January 2003 examiner opined that it is 
likely that a combination of all of these incidents 
exacerbated and aggravated and likely even caused the 
veteran's cervical degenerative disc disease.  He concluded 
that there is no indication that the veteran suffered any 
cervical spine injury during active military service.

The only remaining evidence the appellant has submitted that 
supports his claim are his own testimony and statements, 
along with others made by his spouse, a former girlfriend, 
and his former representative, who have asserted that the 
veteran's cervical spine disorder is linked to service.  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, their statements do not establish the 
required evidence needed, that is, a nexus between the 
veteran's cervical spine disorder and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a cervical spine 
disorder is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The veteran also asserts that he is unable to work, primarily 
due to his cervical spine disorder.  

In the 2003 readjudications of the veteran's pension claim, 
the NSC disabilities considered by the RO were degenerative 
disc disease of the cervical spine evaluated as 40 percent 
disabling and a deviated nasal septum evaluated as 
noncompensable, for a combined disability evaluation of 40 
percent.  The claims file also indicates diagnoses of 
pneumothorax, healed gunshot wounds (GSWs) to the right hand 
and scrotum and alcohol abuse.  The RO has not yet rated each 
of the disabilities that may affect the veteran's ability to 
work, and there is insufficient medical evidence of record 
upon which to base the ratings for each of the veteran's NSC 
disabilities.  As a result, this case must be returned for 
another examination.

The RO should attempt to obtain medical data pertinent to the 
nature and severity of all of the veteran's nonservice-
connected disabilities and rate those disabilities under the 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  In this case, 
the RO should obtain any outstanding medical records 
pertinent to the veteran's claim and afford the veteran a VA 
examination by all appropriate specialists.  After reviewing 
the medical evidence, the RO should assign an evaluation to 
each of the disabilities noted above as well as to any other 
disabilities that are indicated.  During the pendency of the 
appeal the criteria for rating muscle injuries (for example, 
GSWs), scars, and spinal disorders have changed, and both the 
old and revised rating criteria should be considered.  See 62 
Fed. Reg. 30,238 (June 3, 1997); 67 Fed. Reg. 49,590-99 
(July 31, 2002) (as amended by 67 Fed. Reg. 58,448-49 (Sept. 
16, 2002); 67 Fed. Reg. 54,345-49 (August 22, 2002); 68 Fed. 
Reg. 54,454-58 (August 27, 2003).  In addition, the RO should 
analyze the veteran's claim pursuant to the analytical 
criteria offered by the Court.  See generally Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

The Board notes that the veteran has a history of substance 
abuse (alcohol and addiction to pain medication).  In 
determining entitlement to pension benefits, disabilities 
that result from the veteran's own willful misconduct cannot 
be considered.  Therefore, the examiners who conduct the VA 
examination should distinguish the relative level of 
disability attributable to the veteran's substance abuse.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any disorder in 
recent years, as well as the approximate 
dates of treatment.  After any necessary 
authorization is obtained from the 
veteran, the RO should attempt to obtain 
records from each health care provider he 
identifies that might have records that 
may be relevant to the veteran's claim 
for nonservice-connected pension 
benefits, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.  The 
veteran also should be asked to indicate 
whether he is working now, to identify 
any current clinical records or other 
evidence regarding the severity of a 
medical disorder or any record relevant 
to the issue of employability, such as 
correspondence reflecting attempts to 
secure employment, and to furnish a net 
worth and income statement.

2.  After completion of 1 above, the RO 
should schedule the veteran for VA 
examination by appropriate specialists to 
ascertain the nature, severity and 
manifestations of all innocently acquired 
disabilities that may be present, 
including residuals of pneumothorax and 
gunshot wounds to the right hand and 
scrotum, a deviated nasal septum, and 
degenerative disc disease of the cervical 
spine, and whether such disabilities make 
him unemployable.  The claims file and 
this remand must be made available to, 
and be reviewed by, the examiner(s) in 
connection with the examination, and the 
report(s) should so indicate.  The 
examiners should then conduct all tests 
and studies deemed necessary, diagnose 
all disabilities present, and indicate 
the level of impairment caused by each of 
these disabilities.  The examiner(s) 
should offer an opinion(s) as to whether 
the veteran's innocently acquired 
disabilities together, or alone, preclude 
an average person from gainful 
employment.  The examiners should state 
whether the overall disabling effect of 
the disabilities is susceptible to 
improvement through appropriate 
treatment.  The level of impairment 
attributable to substance abuse should be 
distinguished from the level of 
impairment attributable to the veteran's 
innocently acquired disabilities.  Any 
psychiatric examination report should 
contain a multi-axial assessment and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.  
The examiner(s) should express the 
complete rationale for any opinion given.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

4.  After completion of the above, the RO 
should prepare a list of all of the 
veteran's disabilities and the percentage 
evaluation assigned for each disability, 
to include consideration of both the old 
and revised criteria for rating scars, 
muscle injuries and spinal disabilities.  
The RO should then readjudicate the 
veteran's pension claim, utilizing both 
the average person and unemployability 
standards.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal.  
The requisite period of time for a 
response should be afforded before the 
case is returned to the Board for further 
review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the claim, pending completion of the above.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________         
_______________________________
       MARK W. GREENSTREET                             
CONSTANCE B. TOBIAS
            Veterans Law Judge,			       Veterans 
Law Judge,
      Board of Veterans' Appeals			  Board of 
Veterans' Appeals



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



